EXHIBIT Solutia Inc. $400,000,000 8.75% Senior Notes due 2017 UNDERWRITING AGREEMENT October 9, 2009 Deutsche Bank Securities Inc. As Representative of the Several Underwriters named in Schedule I hereto 60 Wall Street, 4th Floor New York, New York10005 Ladies and Gentlemen: Solutia Inc., a Delaware corporation (the “Company”), proposes to issue and sell to the several underwriters (the “Underwriters”) named in ScheduleI hereto for whom you are acting as representative (the “Representative”) $400,000,000 aggregate principal amount of its 8.75% Senior Notes due 2017 (the “Notes”).The respective principal amounts of the Notes to be so purchased by the several Underwriters are set forth opposite their names in ScheduleI hereto.The Notes are to be issued under an indenture (the “Indenture”) to be dated as of October 15, 2009, by and among the Company, the guarantors party thereto listed on ScheduleII hereto (the “Guarantors” and, together with the Company, the “Issuers”) and The Bank of New York Mellon Trust Company, as Trustee (the “Trustee”).The Company’s obligations under the Notes and the Indenture will be fully and unconditionally guaranteed, jointly and severally (the “Guarantees”), by each of the Guarantors; any reference herein to the Notes shall include a reference to the related Guarantees. As the Representative, you have advised the Company (a)that you are authorized to enter into this Agreement on behalf of the several Underwriters, and (b)that the several Underwriters are willing, acting severally and not jointly, to purchase the principal amount of Notes set forth opposite their respective names in ScheduleI. In consideration of the mutual agreements contained herein and of the interests of the parties in the transactions contemplated hereby, the parties hereto agree as follows: 1.Representations and Warranties of the Company. The Issuers, jointly and severally, represent and warrant to each of the Underwriters as follows: (a)An “automatic shelf registration statement” as defined in Rule 405 under the Securities Act of 1933, as amended (the “Act”), on Form S-3 (File No.333-160834) in respect of the Notes, including a form of prospectus (the “Base Prospectus”), has been prepared and filed by the Company not earlier than three years prior to the date hereof, in conformity with the requirements of the Act and the rules and regulations (the “Rules and Regulations”) of the
